 



Exhibit 10.2
METRETEK TECHNOLOGIES, INC.
303 East Seventeenth Avenue, Suite 660
Denver, Colorado 80203
Telephone: (303) 785-8080
Facsimile: (303) 785-8085
 
NOTICE OF REDEMPTION OF WARRANTS
 
REDEMPTION DATE: FEBRUARY 19, 2006
EXERCISE RIGHT EXPIRES: 6:30 P.M., NEW YORK CITY TIME
FEBRUARY 19, 2006
 
To the Holders of
Warrants Originally Issued May 3, 2004 by
Metretek Technologies, Inc.:
     NOTICE IS HEREBY GIVEN that, pursuant to the provisions of the Warrants
originally issued on May 3, 2004 (the “Warrants”), by Metretek Technologies,
Inc., a Delaware corporation (the “Company”), the Company hereby exercises its
right to call the Warrants by requiring the exercise of all of the outstanding
and unexercised Warrants on or before 6:30 p.m., New York City time, on
February 19, 2006 (the “Call Date”). The Company shall have the right to
repurchase, in cash, any Warrants that remain outstanding and unexercised after
the Call Date at a price equal to $.01 (the “Call Price”) multiplied by the
number of shares of common stock, par value $.01 per share (the “Common Stock”),
of the Company into which such unexercised Warrants would have been exercisable
(the “Warrant Shares”). All conditions to and requirements for the Company’s
right to call the Warrants at this time have been satisfied.
     Each Warrant entitles the holder thereof to purchase one share of Common
Stock at an exercise price of $3.41 per share, subject to adjustment in certain
events, at any time until 6:30 p.m., New York City time, on the Call Date, and
the Warrants will remain exercisable pursuant to their terms until such date and
time. The resale of the Warrant Shares by the holders of the Warrants is
registered by the Company’s Registration Statement on Form S-3, Registration
No. 333-116155 and Registration No. 333-96369 (the “Registration Statement”),
and covered by the prospectus included therein dated November 21, 2005 (the
“Prospectus”).
     The Common Stock is listed and traded on the American Stock Exchange under
the trading symbol “MEK”. On January 18, 2006, the last sale price of the Common
Stock as reported on the American Stock Exchange was $9.99 per share. The
Warrants are not publicly traded and are not listed on any stock exchange or
stock market.

 



--------------------------------------------------------------------------------



 



Alternatives Available to Holders of Warrants
     As a result of the Warrant call by the Company, Warrant holders have the
following alternatives with respect to their Warrants:

  •   Holders may exercise their Warrants until the Call Date. Until 6:30 p.m.,
New York City time, on February 19, 2006, the Call Date, Warrant holders may
exercise their Warrants by purchasing shares of Common Stock at the exercise
price of $3.41 per share. The Warrant Shares may either be held for investment
or sold under the Prospectus.     •   Holders may deliver their Warrants to be
redeemed for cash after the Call Date. After the Call Date, any Warrants that
remain outstanding and unexercised will be redeemed by the Company at a Call
Price of $.01 per Warrant. All Warrants outstanding after 6:30 p.m., New York
City time, on the Call Date will be deemed to be redeemed by the Company,
whether or not they have been surrendered for redemption. However, Warrant
holders must surrender their Warrants to the Company to receive the Call Price.

     Holders of Warrants are urged to consult with their own tax, business and
other advisors concerning the tax, business and other consequences of the
exercise, sale or redemption of their Warrants.
Manner of Exercise of Warrants
     Warrant holders may exercise their Warrants by properly completing and
signing the Exercise Notice attached to their Warrants, and sending the Warrants
to the Company, together with a payment (by wire transfer, certified or
cashier’s check or money order) of the aggregate exercise price of the Warrants
in full (in U.S. dollars) by such holder, to the Company at the address at the
top of this Notice. All checks and money orders should be made payable to the
order of “Metretek Technologies, Inc.” and delivered to the Company at the
address on the top of the cover page of this Notice. Holders of Warrants that
wish to pay the exercise price by wire transfer of immediately available funds
should notify the Company of the wire (including the Federal routing number and
other transmitting information) and have the funds wired to the following
account:
First National Bank of Colorado
Boulder, Colorado 80301
Phone: (303) 544-7999
ABA Number: 107001960
Acct Number: 0701006851
Acct Name: Metretek Technologies, Inc.
     A holder may exercise Warrants in whole or in part, but no Warrants may be
exercised for fractional shares of Common Stock.
     The exercise price will be considered to have been paid only upon clearance
of the wire transfer, certified or cashiers bank check or money order tendered
therefor. All funds received by the Company from the exercise of the Warrants
will be deposited upon receipt.
     Once a holder has exercised a Warrant, the exercise may not be revoked. To
be accepted, the properly completed Warrants and payment with respect to the
exercise price of the Warrants must be received by the Company before 6:30 p.m.,
New York City time, on February 19, 2006, the Call Date.
     Certificates representing the Warrant Shares will be issued and delivered
promptly after the Company receives the duly completed and signed Exercise
Notice and the payment of the exercise price of the Warrants in full. Holders of
Warrants, as such, will not have any rights as stockholders of the Company until
stock certificates representing the Warrant Shares subscribed for are issued to
them.

 



--------------------------------------------------------------------------------



 



     The risk of method of delivery of all documents and payment is on the
holders of the Warrants, not the Company. If the mail is used, it is recommended
that payments be made by registered mail, properly insured, return receipt
requested, and that a sufficient number of days be allowed to ensure delivery to
the Company before the expiration of the Warrants.
     Questions relating to the method of exercise should be directed to the
Company at the address set forth at the top of the first page of this Notice.
     The right of holders to exercise the Warrants will expire at 6:30 p.m., New
York City time, on February 19, 2006. All Warrants not properly exercised on or
before such date and time will be redeemed by the Company at the Call Price.
After the Call Date, all Warrants must be delivered to the Company for receipt
of the Call Price.
     The method of exercise and redemption and the rights of the holders of
Warrants are governed by and subject to the terms and conditions set forth in
the Warrants. This Notice of Redemption of Warrants is being given, and the
manner of redemption will be conducted, in compliance with the terms and
conditions of the Warrants.
Warrant Shares
     The issuance of the Warrant Shares by the Company to the Warrant holders
upon proper and timely exercise of the Warrants has not been registered with the
SEC or the securities commission of any state, and cannot be transferred or sold
except in compliance with applicable federal and state securities laws. The
certificates representing the Warrant Shares will contain a restrictive legend
to that effect. However, the sale of the Warrant Shares by the holders after
exercise has been registered with the SEC and is covered by the Prospectus, so
long as the holder complies with applicable prospectus delivery requirements.
Questions and Requests for Additional Information and Copies
     Any questions or requests for additional information relating to this
Notice or otherwise related to the Warrants or the Warrants Shares should be
directed to the Company at the address and telephone number set forth on the
first page of this Notice. Additional copies of this Notice, the Prospectus or
any other documents referred to in this Notice may be obtained, without charge,
by written or oral request to the Company.
By Order of the Board of Directors
W. Phillip Marcum, President
Denver, Colorado
January 19, 2006

 